DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
at para. [003], line 4, “Prior are solutions” should read “Prior art solutions”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Pat. 5,011,036 to Souza et al. (hereinafter, “Souza”).
Regarding claim 1, Souza discloses a refuse container lid opening device comprising: a container body (bin 1, Fig. 1) having an outer surface (outer surface of walls 3, 4, 5, Fig. 1) and a top rim (perimeter 11, Fig. 1), the outer surface having a retaining sleeve (channel 22, Fig. 1), the top rim (perimeter 11) defining a top opening to the container (perimeter 11 defines an opening to bin 1, see Fig. 1) and the top rim (perimeter 11) having a slot (guide 21, see Figs. 1, 4, 5), a lid (lid 12, Fig. 1) hingedly attached to the container body for covering the top opening (Fig. 1; col. 2, ll. 48-49), an actuator (rod 20, Fig. 1) movably retained in said sleeve (channel 22, Fig. 1; col. 2, ll. 50-52), said actuator (rod 20) having a top end (top half of rod 20, see Fig. 1), and a partly open configuration (see Fig. 1) in which the actuator (rod 20) is received in the slot (guide 21) of the rim (perimeter 11) and positioned in engagement with the lid (rod 20 is in contact with lid 12, see Fig. 1), and in which the lid (lid 12) is raised above the top rim (perimeter 11) of the container body (bin 1) thereby forming a manually accessible gap between the container body and the lid (a gap is formed between perimeter 11 and lid 12 in the partially open configuration, see Fig. 1).
Regarding claim 2, Souza further discloses the outer surface of the container body (outer surface of wall 5, Fig. 1) having a stop (stop 28, Fig. 1; col. 3, ll. 47-49), the actuator (rod 20) having a bottom end (end furthest from lid 12, Fig. 1), the actuator (rod 20) movable in said sleeve (channel 22) between a resting configuration (position with lid closed and lock dog 29 resting on stop 28, see Fig. 2, col. 3, ll. 47-49) and an engaged configuration (position between the resting configuration and the partly open configuration with rod 20 raised such that the top end is contacting the lid 12, see Figs. 1-2), in said resting configuration the bottom end of the actuator resting on the stop (in the resting configuration, lock dog 29 arranged at the bottom end of the rod 20 rests on stop 28, col. 3, ll. 47-49), in said engaged configuration the actuator (rod 20) upraised from its position in the resting configuration (rod 20 is lifted upward from resting configuration, see Fig. 2) and the top end of the actuator (rod 20) is engaged with the lid (top end contacts the lid 12 between the resting configuration and the partly open configuration), and in the partly open configuration (Fig. 1), the actuator (rod 20) raised above its position in the engaged configuration (rod 20 is raised higher in the partly open configuration, see Fig. 1).
Regarding claim 4, Souza further discloses the lid (lid 12) having a smooth top surface free of grabbable handles or protuberances (Fig. 1).
Regarding claim 5, Souza further discloses the actuator (rod 20) having a bottom end (end furthest from lid 12, Fig. 1) including an outwardly extending handle (arm 24, Fig. 1).
Regarding claim 6, Souza further discloses a closed configuration (see Fig. 2) in which the actuator (rod 20) is movable between said resting and engaged configurations (in the resting configuration, the rod 20 is in a position with the lock dog 29 resting on the stop 28, and in the engaged configuration the rod 20 is lifted such that the top end contacts the lid 12, see Fig. 2; col. 3, ll. 47-49).
Regarding claim 8, Souza further discloses a refuse container lid opening device comprising: a container body (bin 1, Fig. 1) having an outer surface (outer surface of walls 3, 4, 5, Fig. 1) and a top rim (perimeter 11, Fig. 1), the outer surface having a retaining sleeve (channel 22, Fig. 1) and a stop (stop 28, Fig. 1; col. 3, ll. 47-49), the top rim (perimeter 11) defining a top opening to the container (perimeter 11 defines an opening to bin 1, see Fig. 1) and the top rim (perimeter 11) having a slot (guide 21, see Figs. 1, 4, 5), 7a lid (lid 12, Fig. 1) hingedly attached to the container body for covering the top opening (Fig. 1; col. 2, ll. 48-49), an actuator (rod 20, Fig. 1) movably retained in said sleeve (channel 22, Fig. 1; col. 2, ll. 50-52), said actuator (rod 20) having a top end (top half of rod 20, see Fig. 1) and a bottom end (bottom half of rod 20, see Fig. 1), the actuator (rod 20) movable in said sleeve (channel 22) between a resting configuration (position with lid closed and lock dog 29 resting on stop 28, see Fig. 2, col. 3, ll. 47-49) and an engaged configuration (position between the resting configuration and the partly open configuration with rod 20 raised such that the top end is contacting the lid 12, see Figs. 1-2), in said resting configuration the bottom end of the actuator resting on the stop (lock dog 29 at bottom end of actuator 20 rests on stop 28 in resting configuration, col, 3, ll. 47-49), in said engaged configuration the actuator upraised from its position in the resting configuration and the top end of the actuator is engaged with the lid (top end contacts the lid 12 between the resting configuration and the partly open configuration), and a partly open configuration (Fig. 1) in which the actuator (rod 20) raised above its position in the engaged configuration (rod 20 is lifted upward from resting configuration, see Fig. 2), is received in the slot (guide 21) of the rim (perimeter 11) and positioned in engagement with the lid (rod 20 is in contact with lid 12, see Fig. 1), and in which the lid (lid 12) is raised above the top rim (perimeter 11) of the container body (bin 1) thereby forming a manually accessible gap between the container body and the lid (a gap is formed between perimeter 11 and lid 12 in the partially open configuration, see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Souza in view of U.S. Pub. 2019/0152696 to Wegner et al. (hereinafter, “Wegner”).
Regarding claim 3, Souza further discloses the lid (lid 12) having a top surface including a perimeter edge (outside edge of lid 12, Fig. 1).
Souza does not expressly disclose the top rim of the container body including an upwardly extending circumferential railing having a top edge, and a closed configuration in which the top surface of the lid is flush with or recessed below the top edge of said railing.
Wegner teaches a refuse container having a container body with a top rim and a lid hingedly attached to the container body (Abstract, Fig. 1). Wegner teaches that the top rim of the container body includes an upwardly extending circumferential railing having a top edge (top wall 123, Fig. 6). Wegner teaches that the lid has a top surface (top surface of lid 104, Fig. 1) including a perimeter edge (outside edge of lid 104, Fig. 6). Wegner teaches that in a closed configuration, the top surface of the lid is flush with the top edge of the railing (Fig. 1; para. [0045]). Wegner further teaches that this arrangement provides a cleaner look to the container when the lid is closed (para. [0045]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the refuse container lid opening device of Souza to have the top rim include an upwardly extending circumferential railing having a top edge and the top surface of the lid being flush with the top edge of the railing in the closed configuration as taught by Wegner for the purpose of providing a cleaner look, as recognized by Wegner (para. [0045]).
Regarding claim 9, Souza discloses a refuse container lid opening device comprising: a container body (bin 1, Fig. 1) having an outer surface (outer surface of walls 3, 4, 5, Fig. 1) and a top rim (perimeter 11, Fig. 1), the outer surface having a retaining sleeve (channel 22, Fig. 1) and a stop (stop 28, Fig. 1; col. 3, ll. 47-49), the top rim (perimeter 11) defining a top opening to the container (perimeter 11 defines an opening to bin 1, see Fig. 1) and the top rim having a slot (guide 21, see Figs. 1, 4, 5), a lid (lid 12, Fig. 1) hingedly attached to the container body for covering the top opening (Fig. 1; col. 2, ll. 48-49), the lid (lid 12) having a smooth top surface free of grabbable handles or protuberances (see Fig. 1), the top surface including a perimeter edge (perimeter of lid 12, Fig. 1), an actuator (rod 20, Fig. 1) movably retained in said sleeve (channel 22, Fig. 1; col. 2, ll. 50-52), said actuator (rod 20) having a top end (top half of rod 20, see Fig. 1) and a bottom end (bottom half of rod 20, see Fig. 1), the actuator movable in said sleeve (channel 22, Fig. 1; col. 2, ll. 50-52) between a resting configuration (position with lid closed and lock dog 29 resting on stop 28, see Fig. 2, col. 3, ll. 47-49) and an engaged configuration (position between the resting configuration and the partly open configuration with rod 20 raised such that the top end is contacting the lid 12, see Figs. 1-2), in said resting configuration the bottom end of the actuator resting on the stop (position with lid closed and lock dog 29 resting on stop 28, see Fig. 2, col. 3, ll. 47-49), in said engaged configuration the actuator upraised from its position in the resting configuration and the top end of the actuator is engaged with the lid (rod 20 is lifted upward from resting configuration, see Fig. 2), 8a closed configuration (see Fig. 2) in which the actuator (rod 20) is movable between said resting and engaged configurations (in the resting configuration, the rod 20 is in a position with the lock dog 29 resting on the stop 28, and in the engaged configuration the rod 20 is lifted such that the top end contacts the lid 12, see Fig. 2; col. 3, ll. 47-49), and a partly open configuration (see Fig. 1) in which the actuator (rod 20) raised above its position in the engaged configuration (rod 20 is raised in the partly open configuration, Fig. 1), is received in the slot (guide 21) of the rim (perimeter 11) and positioned in engagement with the lid (rod 20 is in contact with lid 12, see Fig. 1), and in which the lid (lid 12) is raised above the top rim (perimeter 11) of the container body (bin 1) thereby forming a manually accessible gap between the container body and the lid (a gap is formed between perimeter 11 and lid 12 in the partially open configuration, see Fig. 1).
Souza does not expressly disclose the top rim having an upwardly extending circumferential railing having a top edge and in the closed position, the top surface of the lid is flush with or recessed below the top edge of said railing.
Wegner teaches a refuse container having a container body with a top rim and a lid hingedly attached to the container body (Abstract, Fig. 1). Wegner teaches that the top rim of the container body includes an upwardly extending circumferential railing having a top edge (top wall 123, Fig. 6). Wegner teaches that the lid has a top surface (top surface of lid 104, Fig. 1) including a perimeter edge (outside edge of lid 104, Fig. 6). Wegner teaches that in a closed configuration, the top surface of the lid is flush with the top edge of the railing (Fig. 1; para. [0045]). Wegner further teaches that this arrangement provides a cleaner look to the container when the lid is closed (para. [0045]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the refuse container lid opening device of Souza to have the top rim include an upwardly extending circumferential railing having a top edge and the top surface of the lid being flush with the top edge of the railing in the closed configuration as taught by Wegner for the purpose of providing a cleaner look, as recognized by Wegner (para. [0045]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Souza in view of U.S. Pat. 4,657,155 to Kendrick (hereinafter, “Kendrick”).
Regarding claim 7, Souza further discloses the sleeve (channel 22) forming a channel (channel 22 is a channel) in which the actuator moves (rod 20 moves within channel 22, col. 2, ll. 50-52) and the sleeve (channel 22) having a top (portion of channel 22 towards lid 12, Fig. 1). 
Souza does not expressly disclose the top end of the actuator having an enlarged shoulder having a dimension larger than the channel, in the resting configuration the shoulder resting on the top of the sleeve.
Kendrick teaches a support rod for contacting a hinged lid of a storage container (Abstract). Kendrick teaches the support rod has a top end having an enlarged shoulder (rubber tip member 43, Fig. 2). Kendrick teaches that the enlarged shoulder is flared “to provide a wider surface for more stable engagement with lid 17” (col. 3, ll. 56-60). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the refuse container lid opening device of Souza to add an enlarged shoulder to the top end of the actuator having a dimension larger than the channel, such that the enlarged shoulder rests on the top of the sleeve in the resting configuration as taught by Kendrick for the purpose of providing a larger surface where the actuator contacts the lid for more stable engagement, as recognized by Kendrick (col. 3, ll. 56-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. 2020/0115157 to Dworkin discloses a refuse container having a hinged lid and a rod that slides through a slot in a top rim (Fig. 2).
U.S. Pub. 2015/0353279 to Azhocar discloses an actuator for lifting a hinged lid of a refuse container (Fig. 5).
U.S. Pat. 9,067,731 to Jackson discloses an actuator for lifting a hinged lid of a refuse container (Fig. 1).
U.S. Pat. 8,146,767 to Grant discloses a refuse container having a sleeve and an actuator movably retained in the sleeve, the actuator in engagement with the lid (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 3733                                                                                                                                                                                                        
/VALENTIN NEACSU/Primary Examiner, Art Unit 3731